REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Buck et al. (US 20100246851 A1), Avendano (US 8204252 B1) and Diene et al. (“LINEARLY CONSTRAINED ADAPTIVE FILTERING ALGORITHMS DESIGNED USING CONTROL LIAPUNOV FUNCTIONS’, The Federal University of Rio de Janeiro, CBA, 2006), expressly teaches or reasonably suggests, “wherein the first and second adaptive FIR filters are jointly adapted to minimize an error signal that is a difference of outputs of the first and second adaptive FIR filters, and 
wherein the ABM inter-microphone transfer function is modeled and estimated by the system with low delay by using a pole-zero representation or IIR filter to exploit a noncausal relationship inherent in the first and second microphone signals“, in combination with the other claim elements, in a manner as claimed.
Independent claim 14 is allowed for analogous reasons as claim 1.
	Dependent claims 2, 3, 5-13, 15, 16, 18-26 are allowed because they contain all the limitations of their independent claim as above.


Regarding claim 27, none of the closest prior art, such as Buck et al. (US 20100246851 A1), Avendano (US 8204252 B1) and Diene et al. (“LINEARLY CONSTRAINED ADAPTIVE FILTERING ALGORITHMS DESIGNED USING CONTROL LIAPUNOV FUNCTIONS’, The Federal University of Rio de Janeiro, CBA, 2006), expressly teaches or reasonably suggests, “wherein the first and second adaptive FIR filters are jointly adapted to minimize an error signal that is a difference of outputs of the first and second adaptive FIR filters, and 
wherein, depending on the linear constraint applied to the coefficients of the first and second adaptive FIR filters, the predetermined delay amount may be zero“, in combination with the other claim elements, in a manner as claimed.
Independent claim 30 is allowed for analogous reasons as claim 27.

Regarding claim 28, none of the closest prior art, such as Buck et al. (US 20100246851 A1), Avendano (US 8204252 B1) and Diene et al. (“LINEARLY CONSTRAINED ADAPTIVE FILTERING ALGORITHMS DESIGNED USING CONTROL LIAPUNOV FUNCTIONS’, The Federal University of Rio de Janeiro, CBA, 2006), expressly teaches or reasonably suggests, “wherein the first and second adaptive FIR filters are jointly adapted to minimize an error signal that is a difference of outputs of the first and second adaptive FIR filters, and 
wherein applying the linear constraint to coefficients of the first and second adaptive FIR filters comprises: constraining a first coefficient of the second adaptive FIR 
Independent claim 31 is allowed for analogous reasons as claim 28.

Regarding claim 29, none of the closest prior art, such as Buck et al. (US 20100246851 A1), Avendano (US 8204252 B1) and Diene et al. (“LINEARLY CONSTRAINED ADAPTIVE FILTERING ALGORITHMS DESIGNED USING CONTROL LIAPUNOV FUNCTIONS’, The Federal University of Rio de Janeiro, CBA, 2006), expressly teaches or reasonably suggests, “wherein the first and second adaptive FIR filters are jointly adapted to minimize an error signal that is a difference of outputs of the first and second adaptive FIR filters, and 
wherein the first and second adaptive FIR filters are jointly adapted to minimize an additional error signal that is a difference of outputs of the first and second adaptive FIR filters; and wherein the additional error signals are included as noise references in an adaptive noise canceller of a beamformer“, in combination with the other claim elements, in a manner as claimed.
Independent claim 32 is allowed for analogous reasons as claim 29.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654      

/JASON R KURR/           Primary Examiner, Art Unit 2654